Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 1/11/2022 has been entered. Claim(s) 1-5, 7-25 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15, 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callhan (U.S. Patent App Pub 20040111505) in view of Fuller (U.S. Patent App Pub 20150066946) in view of Bai (U.S. Patent App Pub 20140164607).

Regarding claim 1,
(See paragraphs 25-27, Callahan teaches “The management server 104 may manage the hosts 100a . . . 100n and the plurality of storage devices 102a . . . 102m. The management server 104 may also be responsible for the configuration and management of volumes associated with the storage devices 102a . . . 102n. The management server 104 maintains the state and configuration for the system of hosts 110a . . . 100n and storage devices 102a . . . 102n connected to the network 106”)
e) at least one non-transitory tangible machine readable medium comprising instructions configured to cause at least one of the one or more processors to perform indexing IT device information that identifies at least one of the at least one IT device into an IT device index, (See paragraphs 23,31, 52-53, Callahan teaches “A master server 108 is connected to the management server 104 via a secure connection 110. The master server 108 may be also be connected to a plurality of other management servers besides management server 104, via secure connections 112. The master 838 server 108 may control and coordinate a plurality of management servers, such as the management server 104…. The series of billable transactions 700a . . . 700p may be received by the billing and tracking agent 712 in any order and need not be in the order in which the hosts, including 100a, send the transactions. The billing and tracking agent 712 aggregates the billable transactions into an aggregated billable transactions information 702."; indexing/aggregating IT device information/information for the IT device as well as aggregating information)
 Callahan does not explicitly teach but Fuller teaches including collecting, processing and organizing the IT device information for the at least one of the at least one IT device from the infrastructure management device. (See paragraphs 30, 63, abstract, Fuller teaches “When a search query is received, indexes are selected to perform the search query based on the properties that are included in the index. Moreover, when processing a search query specifying a filter, Server 106 (or Query Engine 126 of Server 106) only needs to look for index entries matching the search query in the portion of the index matching the filter,” collecting processing and organizing data for the IT device which broadest reasonably interpreted can mean IT device information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Fuller with Callahan because both deal with searching devices. The advantage of incorporating the above limitation(s) of Fuller into Callahan is that Fuller teaches the method avoids pulling large intermediate result sets into memory, thus dramatically reduces latency and increases efficiency of performing search queries over large sets of data, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Fuller)
Callhan and Fuller do not explicitly teach but Bai teaches e) at least one non-transitory tangible machine readable medium comprising instructions configured to (See paragraphs 4, 38-39, claim 1, Bai teaches clustering servers and clients based on criterion)
perform indexing IT device information that identifies at least one IT device connected to the infrastructure management device into an IT deviceAmdt dated January 11, 2022 Reply to Office Action dated October 12, 2021index. (See paragraphs 34, 40, claim 1, Bai teaches converting data to index information in a database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Bai with Callahan and Fuller because both deal with searching devices. The advantage of incorporating the above limitation(s) of Bai into Callahan and Fuller is that Bai teaches a method enables performing filtering by a filtering code to reduce a number of non-critical dependencies, so that a practitioner or user can focus on a subset of dependencies, which affect the project outcome, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0005], Bai)

	
Regarding claim 2,
Callahan and Fuller and Bai teach the device according to claim 1.
Bai further teaches wherein the instructions are further configured to cause at least one of the one or more processors to configure at least one of the IT device, wherein the configuring comprises configuring discovery enablement information that (See paragraphs 4, 36, 76, Bai teaches setting up the clustering of devices using discovery information exchange) See motivation for claim 1

Regarding claim 3,
Callahan and Fuller and Bai teach the device according to claim 1.
Bai further teaches wherein the clustering enablement information comprises at least one of the following: a configuration parameter; a multitude of parameters; an action; a multitude of actions; and an IT device state. (See paragraphs 4, 36, 76, Bai teaches enabling different servers and other infrastructure deices to cluster and operate as a cluster.) See motivation to combine for claim 1.

	Regarding claim 4,
Callahan, Fuller, and Bai teach the device according to claim 2, wherein the discovery enablement information comprises at least one of the following: a configuration parameter; a multitude of parameters; an action; a multitude of actions; and an IT device state. (See paragraphs 34-36, 63, Callahan teaches discovery enablement information conforms to rules/parameters/actions)

	Regarding claim 5,
Callahan, Fuller, and Bai teach the device according to claim 1, wherein the instructions are further configured to cause at least one of the one or more processors to discover the at least one of IT device connected to the infrastructure management See paragraphs 34-36, Callahan teaches discovering information)

	Regarding claim 7,
Callahan, Fuller, and Bai teach the device according to claim 1.
Fuller further teaches the wherein, the clustering comprises exchanging the IT device index information with the at least one other infrastructure management device being clustered. (See paragraphs 11, 12, Fuller teaches indexed results is exchanged/sent and received but devices on the network) see motivation to combine for claim 1.

	Regarding claim 8,
Callahan, Fuller, and Bai teach the device according to claim 7.
Fuller further teaches the wherein the clustering comprises at least one of the following: configuring one of the clustered infrastructure management devices to name and maintain a list of a multitude of infrastructure management devices communicatively connected; configuring one of the clustered infrastructure management devices to define at least one credential for the multitude of infrastructure management devices communicatively connected on at least one named list; configuring one of the clustered infrastructure management devices to define at least one SSL (Secure Socket Layer) certificate for the clustered infrastructure management devices communicatively connected on the at least one named list; configuring one of the clustered infrastructure management devices to request a list of the clustered (See paragraphs 12, 46, 64, Fuller teaches In some implementations, each constraint on an index entry's columns is represented by a filter scanner. Additionally, the results from multiple filter scanners can typically be aggregated to impose more complicated constraints (e.g., A=1 AND B=0 AND C=bar). teaches at least exchanging at least one IT device index of the clustered infrastructure management devices communicatively connected on the at least one named list… indexes are in a configuration file) see motivation to combine for claim 1.

	Regarding claim 9,
Callahan, Fuller, and Bai teach the device according to claim 1.
Fuller further teaches the wherein the instructions are further configured to cause at least one of the one or more processors to search IT device index information for a list of IT device information based on criteria applied to the IT device index. (See paragraphs 11, 12, Fuller teaches searching and indexing information) see motivation to combine for claim 1.

	Regarding claim 10,
Callahan, Fuller, and Bai teach the device according to claim 9.
Fuller further teaches the wherein the searching further comprises conducting a natural language search with at least one of the following: a tabular representation of search results; a Web representation of the search results; an organizational tree representation of the search results; a graphical node representation of the search results; a geographic map representation of the search results; and a command-line (CLI) representation of the search results. (See paragraphs 33, 139, Fuller teaches a gui of search results) see motivation to combine for claim 1.

	Regarding claim 11,
Callahan, Fuller, and Bai teach the device according to claim 9.
Fuller further teaches the wherein the criteria comprises at least one of the following: a query parameter; a source document index; a source field; a number of matching results to return; a sorting order; a Boolean logic; a filter; a range; a logical condition; an aggregation; a relevance; and a combination of the above. (See paragraphs 12, 13, Fuller teaches a filter and a relevance as well as sorting) see motivation to combine for claim 1.

	Regarding claim 12,
Callahan, Fuller, and Bai teach the device according to claim 1.
(See paragraphs 11, 12, Fuller teaches processors and actions) see motivation to combine for claim 1.

	Regarding claim 13,
Callahan, Fuller, and Bai teach the device according to claim 12, wherein at least one of the multitude of possible actions comprises at least one of the following: communicating with at least one IT device in order to verify an IT device state; and communicating with at least one IT device in order to cause a change of the IT device state. (See paragraphs 45-46,  Callahan teaches communicating a state of a device)

	Regarding claim 15,
Callahan, Fuller, and Bai teach the device according to claim 1, further comprises a housing configured to enclose: the communications interface; the one or more processors; and the non-transitory tangible machine readable medium. (See paragraphs 79 – 80, Callahan teaches a communication interface)

	Regarding claim 17,
Callahan, Fuller, and Bai teach the device according to claim 1, further comprising at least one of the following: a housing; at least 60 serial port interfaces; and (See paragraphs 28-30, Callahan teaches housing and router and server)
*The claim language is inconsistent but will be taken to mean one of the following of the whole list.

	Regarding claim 18,
Callahan, Fuller, and Bai teach the device according to claim 1, further comprising at least two of the following: a housing; at least 60 serial port interfaces; and at least one of the following: a system hardware with network access, a server, a compute node, a router, a switch, a firewall, a load balancer, a networking node, a storage node, a power node, a network appliance, a virtual appliance, and a hosted module within a system. (See paragraphs 28-30, Callahan teaches at least a server, housing and a serial port interfaces)
*The claim language is inconsistent but will be taken to mean one of the following of the whole list.

	Regarding claim 19,
Callahan, Fuller, and Bai teach the device according to claim 1, wherein the IT device information comprises at least one of the following: an universally unique identifier; a virtual machine name; a hypervisor IP address; an alias IP address: a See paragraphs45-46,  Callahan teaches a host information )

	Regarding claim 20,
Callahan, Fuller, and Bai teach the device according to claim 5, wherein discovering at least one  IT device further comprises at least one of the following: interacting with the at least one IT device connected to a serial port interface; listening to a communication from the at least one IT device; listening to an DHCP request from the at least one IT device; interacting with a communications processor associated with the at least one IT device; interacting with the communications processor disposed within the at least one IT device; interacting with a virtual machine hypervisor; interacting with a console server; interacting with a terminal server; interacting with an agent; interacting with a Configuration Management Database system; interacting with a data store system; interacting with another infrastructure management device; and a combination of the above. (See paragraphs46-47,34 Callahan teaches interacting with an agent)

	Regarding claim 21,
Callahan, Fuller, and Bai teach the device according to claim 1.
Fuller further teaches the wherein the indexing further comprises updating the IT device index of the infrastructure management device. (See paragraphs 64, 70, Fuller teaches updating the information) see motivation for claim 1.

	Regarding claim 22,
Callahan, Fuller, and Bai teach the device according to claim 1.
Fuller further teaches the wherein the indexing further comprises: collecting at least one IT device information for at least one IT device from at least one other infrastructure management device; processing at least one IT device information for at least one IT device from at least one of the at least one other infrastructure management device; organizing at least one IT device information for at least one IT device from at least one other infrastructure management device; and updating the IT device index of at least one of the at least one other infrastructure management device. (See paragraphs 61-63, Fuller indexing and organizing information) see motivation to claim 1

	Regarding claim 23,
Callahan, Fuller, and Bai teach the device according to claim 1.
Fuller further teaches the wherein the IT device index comprises at least one of the following: an in-memory data store; an on-disk data store; a local data store; a See paragraphs 30, 32 , 51 Fuller teaches local database and distributed database system) See motivation to claim 1

	Regarding claim 24,
Callahan, Fuller, and Bai teach the device according to claim 1, wherein the instructions are further configured to cause at least one of the one or more processors to manage at least one virtualized process comprising at least one of the following: a dockerized application; a docker hypervisor; a docker container; a virtual machine hypervisor; a kernel-based virtual machine; a virtual application; a virtual machine; a virtual appliance; a storage hypervisor; a virtualization platform; a data mining application; a data collector application; a dash board application; and a report application. (See paragraphs 73-74,  Callahan teaches generating reports, aka report application)

	Regarding claim 25,
Callahan, Fuller, and Bai teach the device according to claim 1.
Fuller further teaches the wherein the instructions are further configured to cause at least one of the one or more processors to manage at least one session viewer comprising at least one of the following: a console viewer; a remote console viewer; a remote secure shell viewer; a TELNET viewer; a keyboard-video-mouse viewer; a virtual keyboard-video-mouse viewer; a mouse-keyboard-screen viewer; a virtual mouse-keyboard-screen viewer; a remote-desktop-protocol viewer; a virtual network-See paragraphs 32-33, Fuller teaches a mouse keyboard display) see motivation to claim 1

Claims 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callhan (U.S. Patent App Pub 20040111505) in view of Fuller (U.S. Patent App Pub 20150066946) in view of Bai (U.S. Patent App Pub 20140164607) in view of Pettus (U.S. Patent App Pub 20130107853).

Regarding claim 14,
Callahan and Fuller and Bai teach the device according to claim 1.
Callahan and Fuller and Bai do not explicitly teach but Pettus wherein the communication interface comprise at least 60 serial port interfaces. (See paragraphs 5-7, 84,  Pettus a 60 serial port interfaces)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Pettus with Callahan and Fuller and Bai because both deal with network architecture. The advantage of incorporating the above limitation of Pettus into Callahan and Fuller and Bai is that Pettus teaches the manufacturing cost of backplane network can be reduced, since structure of backplane network is simplified. The backplane network can be communicated wirelessly, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Pettus) 
*Examiner’s note: This claim is a design choice.


Callahan and Fuller and Bai teach the device according to claim 15.
Callahan and Fuller and Bai do not explicitly teach but Pettus teaches wherein the housing comprises at least one of the following: a one Rack-Unit (1 U) height mounted horizontally to the rack; a less than one Rack-Unit (<1 U) height mounted horizontally to the rack; and a zero Rack-Unit (0 U) height mounted vertically to the rack. (See paragraphs 5-7, 84, Pettus teaches a single rack unit)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Pettus with Callahan and Fuller and Bai because both deal with network architecture. The advantage of incorporating the above limitation of Pettus into Callahan and Fuller and Bai is that Pettus teaches the manufacturing cost of backplane network can be reduced, since structure of backplane network is simplified. The backplane network can be communicated wirelessly, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Pettus) 
*Examiner’s note: This claim is a design choice.

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “Applicant submits that the portions of Pettus to which Examiner directs Applicant nowhere disclose at least 60 serial port interfaces”.

Examiner’s response: Examiner respectfully disagrees. First of all the specification goes into no detail as to what this limitation encompasses (Is it 60 serial ports or port number 60)  therefore it is broad port interface. Further see paragraphs 5, 84,  Pettus which teaches a number of serial ports at least 60. This section teaches at least serial ports. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.